    Case 2:18-cr-00034-RJJ ECF No. 21 filed 01/31/19 PageID.136 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,
                                                     Case No. 2:18-CR-34-01
                   Plaintiff,
                                                    Hon. Robert J. Jonker
                                                    United States District Judge
            v.


JASON HARRY BISHOP

                   Defendant.

___________________________________/


                   MOTION FOR DOWNWARD VARIANCE

      Defendant, through his attorney, Mark L. Dobias, moves the Court for a

downward variance in the sentence to be imposed by the Court. The reasons for this

request are set forth in the sentencing memorandum and brief in support of the

motion for downward variance.

                                                  Respectfully submitted,

      Dated: January 31, 2019                        /s/ Mark L. Dobias
                                                    Attorney for Defendant



 




                                        1 
 
